Citation Nr: 0700744	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of bullet 
wound causing compound fracture upper third left tibia and 
fibula, requiring skin grafting with residuals of severe 
injury anterior muscles of left leg, with 1 inch of 
shortening, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, following a claim filed in January 
2003.

In December 2004, the Board remanded the issue involving the 
bullet wound to the RO, and made a final decision on the 
matter of entitlement to an increased rating for a donor scar 
on the right thigh.  That matter is no longer before the 
Board on appeal.

The RO has made a note, in its July 2005 supplemental 
statement of the case, that it is going to take action on new 
claims for secondary service connection for arthritis of the 
knees, hips, back, and ankles, at a future date.  The Board 
will not take any action on any of these matters in this 
decision.

The United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's October 2005 decision on the 
issue being decided in this decision.  It remanded the case 
to the Board for the Board to discuss certain matters from a 
May 2005 Joint Motion to Vacate and Remand.  The veteran has 
submitted evidence which has not been considered by the RO.  
However, in July 2006, he waived his right to have his case 
remanded to the RO for initial consideration.

A hearing was held before the Board in December 2006 on the 
matter of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Therefore, that issue is the subject of a separate decision.   


FINDINGS OF FACT

1.  The veteran has a severe injury to muscle group XII and 
involvement of muscle group XI.

2.  Muscle group XI involves limitation of flexion of the 
leg.  

3.  The veteran does not have 1 1/4 or more inches of 
shortening of his left leg.  

4.  The veteran does not have a painful on examination left 
leg scar.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of bullet wound causing compound fracture upper 
third left tibia and fibula, requiring skin grafting with 
residuals of severe injury anterior muscles of left leg, with 
1 inch of shortening, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

A rating decision in 1946 assigned a 30 percent disability 
evaluation under Diagnostic Code 5312, muscle group XII.  The 
30 percent rating under Diagnostic Code 5312 has remained in 
effect since then and is protected.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2006).

The veteran was wounded in action by enemy gunshot on 
September 20, 1944.  His left tibia had a badly comminuted 
fracture in its upper third.  The location of the entrance 
and exit wounds was not specifically identified and the 
gunshot had gone through the skin and most of the tibial 
cortex.  It was debrided on the date of injury.  The wound 
was closed with a split skin graft and a cast was applied.  
In October 1944, there was considerable concavity due to loss 
of the cortical substance of the bone, and it was filled with 
pus.  X-ray revealed loss of bone substance extending across 
the entire width of the tibia except in its posterior aspect.  
In November, an osteotomy of the fibula was performed, and 
the tibia was shortened by about 1 inch by removal of 
infected bone and a cast was applied.

On VA examination in July 1946, there was a scar that went 
half way around the circumference of the tibia anteriorly and 
the calf had a slight bulge.

On VA examination in February 1949, there was an adherent 
transverse scar and bulging in the anterior tibial muscle due 
to thinning of crural fascia.  There was also a retracted 
adherent scar at the lateral aspect of the mid-third, 
adherent to peroneal muscles.  There was no gross atrophy of 
muscles.  Scar adherence to peroneal muscles was felt on 
standing on the outer border of the foot, and there was some 
tenderness on heel walk at the site of bulging of anterior 
tibial muscle.  The surgical examination revealed a 
postoperative left calf scar which was 3 inches by 2 inches.   

The April 2003 VA examination reports a 4 centimeter scar on 
the left side of the upper third of the veteran's left leg, 
and indicates that the scar is depressed and adherent to the 
underlying tissue.  The February 2005 VA examination reports 
that there is a left lateral calf scar that is depressed and 
with a cross hair formation and measuring 3.0 by 2.5 cm.  
These reports seem to be describing the same scar.

Muscle Group XI is comprised of the posterior and lateral 
crural muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion (1); extension of the toes (2); and 
stabilization of arch; 3).  A noncompensable evaluation is 
assigned for slight injury; a 10 percent evaluation for 
moderate injury; a 20 percent evaluation for moderately 
severe injury; and a 30 percent evaluation for severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5312.

It appears that both muscle groups XI and XII are affected.  
Principles of combined ratings for muscle injuries are 
contained in 38 C.F.R. § 4.55.  First, the Board notes that 
these two muscle groups are in the same anatomical region.  
See 38 C.F.R. § 4.55(b).  Therefore, if there are compensable 
injuries to both Muscle Groups XI and XII, and these two 
muscle groups do not act on the same joint, 38 C.F.R. 
§ 4.55(e) provides that the evaluation for the most severely 
injured muscle group is increased by one level and used as 
the combined evaluation for the affected muscle groups.  

The Board concludes that 38 C.F.R. § 4.55(e) applies to this 
situation.  In this case, Muscle Group XI affects the ankle 
(plantar flexion), knee (flexion), and foot/toes.  Muscle 
Group XII affects the ankle (dorsiflexion) and foot/toes.  
Because only Muscle Group XI acts on the knee, and Muscle 
Group XII does not, the Board concludes that these two muscle 
groups do not act on the same joint -- to address the 
question posed in the joint motion -- despite the overlap of 
the involvement of these two muscle groups with the ankle and 
foot/toes.

Under 38 C.F.R. § 4.55(e), for compensable muscle group 
injuries in the same anatomical region but that do not act on 
the same joint, the evaluation for the most severely injured 
muscle group is increased by one level and used as the 
combined evaluation for the affected muscle groups.  Under 
either Diagnostic Code 5311 for muscle group XI or Diagnostic 
Code 5312 for muscle group XII, 30 percent is the highest 
rating, for severe injury.  Accordingly, a higher rating 
under either Diagnostic Code cannot be assigned.  This is so 
even in light of 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).

The Board also addresses whether 38 C.F.R. § 4.55(d) would 
apply in this situation, as instructed by the joint motion, 
and concludes that it does not.  The determinative question 
concerning whether 38 C.F.R. § 4.55(d) - rather than section 
4.55(e) - applies is whether the muscle groups involved act 
upon a single unankylosed joint.  They do not.  In this case, 
Muscle Group XI affects the ankle (plantar flexion), knee 
(flexion), and foot/toes.  Muscle Group XII affects the ankle 
(dorsiflexion) and foot/toes.  Each muscle group affects more 
than a single unankylosed joint.  Moreover, because Muscle 
Group XI acts on the knee, and Muscle Group XII acts on the 
ankle and foot/toes only, the Board concludes that these two 
muscle groups do not act upon a single unankylosed joint 
despite the overlap of the muscle groups.  Hence, the Board 
concludes that 38 C.F.R. § 4.55(d) does not apply.  

Essentially, pursuant to Jones v. Principi, 18 Vet. App. 248, 
256-257 (2004), if section 4.55(e) does not apply, separate 
ratings are not precluded and Esteban v. Brown, 6 Vet. App. 
259 (1994) (impairments associated with a veteran's service- 
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation), 
would apply.  Because the Board concludes that 38 C.F.R. 
§ 4.55(e) does apply, separate compensable evaluations are 
not to be assigned.  

The Board will turn to other Diagnostic Codes, to determine 
if a basis for additional entitlement exists.  

The Board has considered whether a separate, compensable 
rating could be assigned under Diagnostic Code 5256, for 
tibia and fibula impairment with malunion.  The VA 
examination in February 2005 revealed limitation of flexion 
of the knee and the examiner stated that the veteran had 
malunion of the tibia/fibula. The range of motion was from 0-
130 degrees.  The normal range of motion is from 0-140 
degrees, per Plate II of 38 C.F.R. § 4.71a.  A separate 10 
compensable rating under Diagnostic Code 5256, for tibia and 
fibula impairment with malunion causing slight knee 
impairment, cannot be assigned, as compensating the same 
impairment under various Diagnostic Codes (called 
"pyramiding") is not permitted.  38 C.F.R. § 4.14 (2006).  
While the examiner used the word "slight", no functional 
impairment other than limitation of flexion is apparent.  
Flexion of the leg is a function of muscle group XI, as noted 
above.

I have also considered whether separate, compensable ratings 
might be assigned for any scar related to this gunshot wound.  
At the time of the April 2003 VA examination, the veteran 
stated that the scar on the anterior portion of his left leg 
is painful.  A superficial scar which is painful on 
examination warrants a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  Since the April 2003 VA 
examiner stated that the scars were not tender and that the 
veteran had no withdrawal or facial grimace on examination of 
them, and the February 2005 VA examiner stated that the scars 
were nontender when palpated, I conclude that a compensable 
rating under Diagnostic Code 7804 is not warranted.  I find 
the examiners' reports to be most probative.

I have also considered whether additional compensation under 
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2006) is warranted.  
The veteran argues, in essence, that he has 11/4 inches or more 
of left lower extremity shortening, as a result of his 
service-connected disability. Shortening of bones of the 
lower extremity, from 11/4 to 2 inches (3.2 centimeters to 5.1 
centimeters) warrants a 10 percent rating.  Id.  Higher 
ratings are assignable for shortening of more than 2 inches.  
Id.

I find that the veteran does not have 11/4 or more inches of 
shortening of the bones of his left lower extremity.  The 
evidence concerning the amount of shortening which is present 
varies, with some reported shortening being about 1 inch and 
other reported shortening being 11/4 inches or more.  The most 
recent documents to the effect that there is 11/4 inches or 
more of shortening are a March 2006 VA medical record and a 
December 2006 videoconference hearing transcript.  The Board 
finds the February 2005 VA examination report to be the most 
probative document as to the amount of shortening which 
exists.  That report indicates that the right leg is 90 
centimeters long, and that the left leg is 87.5 centimeters 
long.  That is a difference of only 2.5 centimeters, which is 
just less than an inch.  The reason why the Board finds the 
February 2005 VA examination report to be the most probative 
evidence as to the amount of shortening present, is that the 
note to Diagnostic Code 5275 indicates to measure both lower 
extremities from the anterior superior spine of the ilium to 
the internal malleolus of the tibia.  The February 2005 VA 
examiner indicated that that is how he measured each leg's 
length.  The other reports which concern the amount of 
shortening which is present in the veteran's left lower 
extremity do not indicate that any measurements were taken in 
accordance with the note to Diagnostic Code 5275.  The 
reports other than the February 2005 VA examination report 
are not as probative as the February 2005 VA examination 
report.  

Finally, in this case, the Board has considered whether this 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show any recent 
hospitalizations for the disabilities at issue, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In February 2003, May 
2003, March 2004, September 2004, and January 2005 documents, 
the RO provided the requisite notification.  In the September 
2004 document, moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication, which was in July 2005.  A 
supplemental statement of the case was issued at that time, 
and the veteran was permitted to submit additional evidence 
and argument.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective date for an increased rating 
are harmless, as an increased rating has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, VA examination reports, and lay 
statements from the veteran.  VA has satisfied its assistance 
duties.  For the reasons set forth above, and given the facts 
of this case, no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the claimant.


ORDER

A disability rating in excess of 30 percent for residuals of 
bullet wound causing compound fracture upper third left tibia 
and fibula, requiring skin grafting with residuals of severe 
injury anterior muscles of left leg, with 1 inch of 
shortening, is denied.



	                     
______________________________________________
	MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


